 
 
Exhibit 10.22
 


GUARANTEE AND INDEMNITY AGREEMENT
 
THIS GUARANTEE AND INDEMNITY AGREEMENT made the 26th day of February, 2008.
 
BETWEEN:
 
POSCO CANADA LTD., a company duly incorporated in British Columbia, Canada, and
having an office at Suite 2350 — 650 West Georgia Street, Vancouver, British
Columbia, Canada
 
(“POSCAN”)
 
AND:
 
GENERAL MOLY, INC., a Delaware corporation and successor-by-merger to Idaho
General Mines, Inc., and NEVADA MOLY, LLC, a Delaware limited liability company
 
(collectively, the “GMO Parties”)
 
WHEREAS:
 
A. POSCAN is the parent corporation of Pos-Minerals Corporation
(“POS-Minerals”);
 
B. In accordance with Section 2.3(a) of the Contribution Agreement dated as of
February 26, 2008 (the “Contribution Agreement”), POS-Minerals desires to make
the POS-Minerals Initial Contribution (as defined in the Contribution Agreement)
to Eureka Moly, LLC (the “Company”); and
 
C. POSCAN is required to enter into this Agreement in favour of the GMO Parties
pursuant to the terms of the Contribution Agreement.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of TEN
($10) DOLLARS (as defined in the Contribution Agreement) and other good and
valuable consideration now paid by the GMO Parties to POSCAN (the receipt and
sufficiency of which is hereby acknowledged) and of the other premises and
covenants and agreements hereinafter contained, POSCAN hereby covenants and
agrees with the GMO Parties as follows:
 
1. Guarantee
 
POSCAN hereby unconditionally guarantees the payment of, and the performance of
the obligations of POS-Minerals to contribute to the Company, the POS-Minerals
Initial Contribution in accordance with Section 2.3(a) of the Contribution
Agreement (the “Obligations”).
 
2. Covenant and Indemnity
 
POSCAN shall perform the Obligations upon written demand given by the GMO
Parties to POSCAN upon a failure by POS-Minerals to perform any of the
Obligations.
 
3. Indemnity Absolute
 
The liability of POSCAN hereunder shall be absolute and unconditional
irrespective of, and shall not be released, discharged, limited, or otherwise
affected by anything done, suffered, or permitted by the GMO
 

 
- 1 -

--------------------------------------------------------------------------------

 

Parties in connection with the Obligations except to the extent such thing done,
suffered, or permitted excuses of POS-Mineral’s performance of the Obligations
and then only to the extent POS-Mineral’s performance is excused. Without
limiting the generality of the foregoing, the obligations and liabilities of
POSCAN hereunder shall be absolute and unconditional and shall not be released,
discharged, limited or otherwise affected by:
 

 
(a)
any amendment or waiver of or any consent to or departure from, any agreement
between POS-Minerals and the GMO Parties relating to the Obligations;

 

 
(b)
POS-Minerals becoming insolvent or bankrupt or subject to the provisions of any
insolvency legislation; or

 

 
(c)
any other circumstances which might otherwise constitute a legal or equitable
defence available to POS-Minerals, or complete or partial discharge of
POS-Minerals, in respect of the Obligations or of POSCAN in respect of its
guarantee hereunder.

 
4. Governing Law
 
This Guarantee shall be governed by and construed in accordance with the laws of
the Province of British Columbia and the laws of Canada applicable therein.
POSCAN and the CMG Parties hereby irrevocably attorn and submit to the
jurisdiction of the courts of the Province of British Columbia, Canada. Any
controversy, claim, or dispute between POSCAN and the GMO Parties arising out
of, relating to, or in connection with this Guarantee shall be exclusively and
finally settled pursuant to and in accordance with Article XV of the LLC
Agreement (as defined in the Contribution Agreement), mutatis mutandis.
 
5. Notice
 
Any notice, demand, direction or other communication required or permitted to be
given under this Guarantee shall be effectually made or given if delivered by
prepaid registered mail or by facsimile transmission to the address of each
party set out below:
 

 
(a)
If to POSCAN, to it at:



POSCO CANADA LTD.
P.O. Box 11617
Suite 2350 - 650 W. Georgia Street
Vancouver, BC, Canada
V6B 4N9


Attention: Myoung Kyun Kim
Telecopier: 1-(604) 669-5805


with a copy to:


Holland & Hart
555 17th Street, Suite 3200
Denver, Colorado 80202
United States of America


Attention: Robert A. Bassett
Telecopier. 1-(303) 290-1606

 
- 2 -

--------------------------------------------------------------------------------

 




 
(b)
If to the GMO Parties, to them at:



General Moly, Inc.
1726 Cole Blvd., Suite 115
Lakewood, CO 80401
United States of America


Attention: Chief Executive Officer
Telecopier. +1 (303)-928-8598


with a copy to:


Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, Colorado 80203
United States of America


Attention: Frank Erisman, Esq.
Telecopier: +1 (303) 866 0200


or to such other address or facsimile number as either parry may designate in
the manner set out above. Any notice, demand, direction or other communication
shall be deemed to have been given and received on the day of prepaid private
courier delivery or facsimile transmission.
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first above written.
 
POSCO CANADA LTD.




Per: /s/ Myoung Kyun Kim
Authorized Signatory


GENERAL MOLY, INC.




Per: /s/ Bruce D. Hansen
Authorized Signatory




NEVADA MOLY, LLC




Per: /s/ Bruce D. Hansen
Authorized Signatory
 
 


- 3 -

--------------------------------------------------------------------------------